19-08289-rdd      Doc 8       Filed 09/18/19    Entered 09/18/19 22:59:51           Main Document
                                                Pg 1 of 5


                                     Hearing Date: October 11, 2019 at 10:00 am (Prevailing Eastern Time)
                                  Objection Deadline: October 2, 2019 at 4:00 pm (Prevailing Eastern Time)

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.1                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


       NOTICE OF HEARING ON DEBTORS’ MOTION FOR A PRELIMINARY
    INJUNCTION AND ON DEBTORS’ MOTION FOR ENTRY OF A SCHEDULING

1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.

                                                    1
19-08289-rdd       Doc 8      Filed 09/18/19      Entered 09/18/19 22:59:51             Main Document
                                                  Pg 2 of 5


          ORDER AND A PROTECTIVE ORDER IN CONNECTION WITH THE
                     PRELIMINARY INJUNCTION MOTION

        PLEASE TAKE NOTICE that on September 18, 2019, Purdue Pharma L.P. (“Purdue

Pharma”) and certain other of the debtors (“Debtors”)2 who are plaintiffs in the above-

captioned adversary proceeding, filed the Motion for a Preliminary Injunction (the “Preliminary

Injunction Motion”), pursuant to section 105 of title 11 of the United States Code (the

“Bankruptcy Code”), seeking entry of an order staying, for 270 days, active cases brought by

governmental entities against Debtors and active claims against certain related parties.

        PLEASE TAKE NOTICE that on September 18, 2019, Debtors filed the Motion for

Entry of a Scheduling Order and a Protective Order in Connection with the Preliminary

Injunction Motion (the “Preliminary Injunction Schedule Motion”), pursuant to section 105 of

the Bankruptcy Code, Rules 7026 and 9006 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rule 9006-1 of the Local Rules of the Bankruptcy Court for the

Southern District of New York, seeking entry of a scheduling order and a protective order in

connection with the Preliminary Injunction Motion.

        PLEASE TAKE FURTHER NOTICE that a hearing to consider the Preliminary

Injunction Motion and the Preliminary Injunction Schedule Motion has been scheduled by the

Bankruptcy Court, as defined below, for October 11, 2019 at 10:00 am (Prevailing Eastern

Time) (the “Hearing”), with such Hearing to be held before the Honorable Robert D. Drain,

United States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District



2
 Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue Pharma
Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies L.P.; Purdue
Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes Pharmaceuticals L.P.; Rhodes
Technologies; and Avrio Health L.P.) are defendants in the over 2,625 civil actions pending against the
Debtors in various state and federal courts and other fora across the United States and its territories (the
“Pending Actions”), the term “Debtors” is used for ease of reference.

                                                      2
19-08289-rdd     Doc 8     Filed 09/18/19     Entered 09/18/19 22:59:51          Main Document
                                              Pg 3 of 5


of New York, 300 Quarropas St., White Plains, New York, NY 10601 (the “Bankruptcy

Court”), in accordance with the Bankruptcy Court’s schedule.

        PLEASE TAKE FURTHER NOTICE that Debtors have requested in the

 Preliminary Injunction Schedule Motion that any responses or objections to the Preliminary

 Injunction Motion and/or the Preliminary Injunction Schedule Motion shall (a) be made in

 writing; (b) conform to the Federal Rules of Bankruptcy Procedure, the Local Rules of the

 Bankruptcy Court for the Southern District of New York, and all General Orders applicable to

 chapter 11 cases in the United States Bankruptcy Court for the Southern District of New York;

 (c) set forth the name of the objecting party, the basis for the objection, and the specific

 grounds thereof, and be filed with the Bankruptcy Court electronically by registered users of

 the Bankruptcy Court’s case filing systems in accordance with General Order M-399 (which is

 available on this Court’s website at http://www.nysb.uscourts.gov); and (d) be served so as to

 be actually received no later than October 2, 2019 at 4:00 pm (Prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that Debtors’ replies in support of the

 Preliminary Injunction Motion and the Preliminary Injunction Schedule Motion shall (a) be

 made in writing; (b) conform to the Federal Rules of Bankruptcy Procedure, the Local Rules

 of the Bankruptcy Court for the Southern District of New York, and all General Orders

 applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern District

 of New York; (c) set forth the name of the objecting party, the basis for the objection, and the

 specific grounds thereof, and be filed with the Bankruptcy Court electronically by registered

 users of the Bankruptcy Court’s case filing systems in accordance with General Order M-399

 (which is available on this Court’s website at http://www.nysb.uscourts.gov); and (d) be

 served so as to be actually received no later than October 8, 2019 at 4:00 pm (Prevailing


                                                  3
19-08289-rdd     Doc 8    Filed 09/18/19    Entered 09/18/19 22:59:51         Main Document
                                            Pg 4 of 5


 Eastern Time).

        PLEASE TAKE FURTHER NOTICE that the deposition of Jesse DelConte will

 take place on September 26, 2019 at 9:30 am (Prevailing Eastern Time), at 450 Lexington

 Avenue, New York, NY 10017, or at such other date and time, and at such other location, as

 agreed upon by the Parties.

        PLEASE TAKE FURTHER NOTICE that the deposition of John James O’Connell

 III will take place on September 27, 2019 at 9:30 am (Prevailing Eastern Time), at 450

 Lexington Avenue, New York, NY 10017, or at such other date and time, and at such other

 location, as agreed upon by the Parties.

        PLEASE TAKE FURTHER NOTICE that the relief requested may be granted

 without a hearing if no objection is timely filed and served with respect to the Preliminary

 Injunction Motion and/or the Preliminary Injunction Schedule Motion in accordance with

 these procedures.

        PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or

 adjourned thereafter from time to time without further notice other than an announcement of

 the adjourned date or dates at the Hearing. The Debtors will file an agenda before the Hearing,

 which may modify or supplement the Preliminary Injunction Motion and the Preliminary

 Injunction Schedule Motion to be heard at the Hearing.

       PLEASE TAKE FURTHER NOTICE that a copy of the Preliminary Injunction

Motion, Preliminary Injunction Schedule Motion, and related papers may be obtained free of

charge by visiting the website of Prime Clerk LLC at

https://restructuring.primeclerk.com/purduepharma. You may also obtain copies of any




                                                4
19-08289-rdd     Doc 8     Filed 09/18/19    Entered 09/18/19 22:59:51      Main Document
                                             Pg 5 of 5


pleadings by visiting the Court’s website at https://www.nysb.uscourts.gov in accordance with

the procedures and fees set forth therein.



Dated:    September 18, 2019
          New York, New York

                                              /s/ Benjamin S. Kaminetzky
                                              DAVIS POLK & WARDWELL LLP
                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Marshall S. Huebner
                                              Benjamin S. Kaminetzky
                                              James I. McClammy
                                              Marc J. Tobak
                                              Gerard X. McCarthy
                                              Proposed Counsel to the Debtors
                                              and Debtors in Possession




                                                5
